UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-2255


CYNTHIA HOLMES, a/k/a C. Holmes, a/k/a Cynthia C. Holmes, M.D.,

                     Plaintiff - Appellant,

              v.

JAMES Y. BECKER, individually; M. M. CASKEY, individually;
HAYNSWORTH SINKLER BOYD, P. A.; MIKELL R. SCARBOROUGH, in
official capacity and, as indicated, individually re: unofficial acts,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Bristow Marchant, Magistrate Judge. (2:17-cv-02949-BHH-BM)


Submitted: April 4, 2019                                       Decided: April 8, 2019


Before NIEMEYER and HARRIS, Circuit Judges. *


Dismissed by unpublished per curiam opinion.




      *
          This opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d)
(2012).
Cynthia C. Holmes, Appellant Pro Se. Mary McFarland Caskey, HAYNSWORTH,
SINKLER & BOYD, PA, Columbia, South Carolina; Andrew Lindemann,
LINDEMANN, DAVIS & HUGHES, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Cynthia C. Holmes seeks to appeal the magistrate judge’s text order denying her

motion to reconsider a June 13, 2018, order. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders,

28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949). The order Holmes seeks to appeal is neither a final order

nor an appealable interlocutory or collateral order. Accordingly, we grant the Appellees’

motions to dismiss the appeal for lack of jurisdiction. We deny Holmes’ motion for an

enlargement of time.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED




                                             3